 
EXHIBIT 10.65
 


 


 


 


 

 
 
USEC INC.
 
1999 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
 
 
 
 
 


 


 


 


 


 


 


 
Amended and Restated Effective
 
November 1, 2010

 
 

--------------------------------------------------------------------------------

 



 
INTRODUCTION
 
USEC Inc. desires to retain the services of, and provide rewards and incentives
to, members of a select group of management employees who contribute to the
success of USEC Inc.
 
 
In order to achieve this objective, USEC Inc. originally adopted the
Supplemental Executive Retirement Plan effective April 7, 1999 to provide
supplemental retirement benefits to select members of management and highly
compensated employees who become Members of this plan. The plan was renamed,
amended and restated, effective January 1, 2008, to reflect the requirements of
Section 409A.  It is intended that the Plan continue to be an unfunded plan of
deferred compensation for a select group of management or highly compensated
employees, as provided in the Employee Retirement Income Security Act of 1974,
as amended.  It is intended that the provisions of this Plan with respect to
Grandfathered Benefits have not been and shall not be materially modified from
the provisions in effect on October 3, 2004, and the Plan shall be construed
consistent with that intent.  Non-Grandfathered Benefits for which payment
commenced after December 31, 2004 and prior to January 1, 2008 have been paid in
good-faith compliance with the requirements of Section 409A.  This restatement
shall not apply to benefits of Members who have no Non-Grandfathered Benefits or
who have benefits that were in pay status prior to January 1, 2008; such
Members’ Grandfathered Benefits shall be governed by the terms of the Plan in
effect the earlier of October 3, 2004 or the date of the Member’s Termination of
Employment.
 
 
As of August 1, 2010, there is one Member who has not had a Termination of
Employment.  That Member is over age 62, has both Grandfathered Benefits and
Non-Grandfathered Benefits, and elected a lump sum as the form payment of his
Non-Grandfathered Benefits.  Two additional Members have only Grandfathered
Benefits.  They had separations from service at USEC prior to 2004.  As of
November 1, 2010, one is in pay status and the other has not yet commenced
payments.  As there are no additional members, and no new Members will be added
to the Plan, the Plan is hereby amended and restated effective November 1, 2010
to eliminate inapplicable provisions, particularly with respect to
Non-Grandfathered Benefits, and to clarify the terms of the Plan.
 
 
Article I
 
 
TITLE AND EFFECTIVE DATE
 
 
1.1 This plan shall be known as the USEC Inc. 1999 Supplemental Executive
Retirement Plan (hereinafter referred to as the “Plan”).  The Plan was
originally named the USEC, Inc. Supplemental Executive Retirement Plan.
 
 
1.2 The original Effective Date of this Plan is April 7, 1999.  An amended and
restated Plan was effective with respect to benefits commencing on or after
January 1, 2008.  This amended and restated plan is effective as of November 1,
2010, except as may be otherwise provided or appropriate.
 
 
Article II
 
 
DEFINITIONS
 
 
As used herein, the following words and phrases shall have the meanings
specified below unless a different meaning is clearly required by the context:
 
 
2.1 Except to the extent otherwise provided herein, the term “Actuarial
Equivalent” shall mean Actuarial Equivalent as defined in the Qualified Plan as
in effect as of the relevant date.
 
 
2.2 The term “Benefit Commencement Date” shall mean (a) with respect to
Grandfathered Benefits, the date on which benefits commence to be payable to a
Member or Surviving Spouse as provided under the respective section of this
Plan, and (b) with respect to Non-Grandfathered Benefits, as soon as practicable
after the earliest of the following dates, but in no event more than ninety (90)
days following the earliest of such dates:  (i) the Member’s Termination of
Employment for any reason except death or a Total and Permanent Disability that
qualifies as a disability under Section 409A, (ii) the Member’s death or, (iii)
the date of a Total and Permanent Disability that qualifies as a disability
under Section 409A.  Notwithstanding the foregoing, the date on which payment of
Non-Grandfathered Benefits shall be made or commence shall be postponed if
required by Section 4.6.
 
 
2.3 The term “Benefit Objective” shall mean an amount equal to 55% of Final
Average Compensation.
 
 
2.4 The term “Board of Directors” shall mean the Board of Directors of the
Company.
 
 
2.5 The term “Chief Human Resource Officer” shall mean the officer appointed by
the Board of Directors to administer the claims procedure described in Article
VI.
 
 
2.6 The term “Company” shall mean USEC Inc., its successors and assigns, any
subsidiary or affiliated organizations authorized by the Board of Directors to
participate in this Plan with respect to their Members, and subject to the
provisions of Section 7.6, any organization into which the Company may be merged
or consolidated or to which all or substantially all of its assets may be
transferred.
 
 
2.7 The term “Compensation” shall mean the annualized rate of base compensation
and any annual incentive compensation (cash or stock) earned during a calendar
year by the Member, regardless of whether paid in that calendar year, pursuant
to the USEC Inc. Annual Incentive Program or similar plan maintained by the
Company, but shall not include compensation (i) in the form of stock options or
stock appreciation rights or (ii) any compensation, other than annual incentive
compensation, earned pursuant to the provisions of the USEC Inc. 1999 Equity
Incentive Plan, the USEC Inc. 2009 Equity Incentive Plan, or a successor
thereto, earned by the Member.
 
 
2.8 The term “Committee” shall mean the Compensation Committee of the Board of
Directors of the Company or its delegate.
 
 
2.9 The term “CSRS” shall mean the Civil Service Retirement System maintained by
the United States federal government.
 
 
2.10 The “CSRS/FERS Benefit” shall mean the accrued benefit of a Government
Pension Member under the CSRS or the FERS, as the case may be, determined
without regard to any employee contributions, if applicable, expressed as a
monthly single life annuity commencing on the first day of the month coinciding
with or immediately following the Government Pension Member’s attainment of age
sixty-two (62) based on the actuarial assumptions applicable under CSRS or FERS,
as the case may be.  For purposes of the Plan, the portion of a Government
Pension Member’s CSRS/FERS Benefit attributable to his service with the Company
shall be the Government Pension Member’s CSRS/FERS Benefit multiplied by a
fraction, the numerator of which is his years of service with the Company and
the denominator of which is the years of service taken into account under CSRS
or FERS, as the case may be, in determining the amount of his CSRS/FERS Benefit.
 
 
2.11 The term “Disability Benefit” shall be an amount equal to the Normal
Retirement Benefit to which any Member who incurs a Termination of Employment on
account of Total and Permanent Disability would be entitled under this Plan had
the Member elected to retire on his sixty-second (62nd) birthday at a level of
compensation no less than his Final Average Compensation determined as of his
Termination of Employment on account of disability.  If a Member is determined
to have incurred a Total and Permanent Disability while employed by the Company
prior to attaining age sixty-two (62), the Disabled Member shall be entitled to
the Disability Benefit, commencing on the Benefit Commencement Date.  With
respect to Grandfathered Benefits the Disability Benefit shall be paid in the
same form as the Member’s benefits under the Qualified Plan.  With respect to
Non-Grandfathered Benefits, the Disability Benefit shall be paid in the form
specified in Section 4.5.
 
 
2.12 The term “Early Retirement” shall mean Termination of Employment with the
Company (other than due to death or Total and Permanent Disability) on or after
the Member’s attainment of age fifty-five (55) and prior to the Member’s
attainment of age sixty-two (62).
 
 
2.13 The term “Early Retirement Benefit” shall mean the benefit calculated under
Article IV herein which is payable to a Member who has an Early Retirement.
 
 
2.14 The term “FERS” shall mean the Federal Employees Retirement System
maintained by the United States federal government.
 
 
2.15 The term “Final Average Compensation” shall mean the average annual
Compensation paid to the Member by the Company for the three consecutive years,
commencing on or after February 3, 1999, immediately preceding the Termination
Date.
 
 
2.16 The term “Government Pension Member” means a Member who has elected
pursuant to 42 U.S.C. §2297h-8(b) to participate in the CSRS or FERS in lieu of
coverage under the Qualified Plan.
 
 
2.17 The term “Grandfathered Benefits” shall mean the present value as of
December 31, 2004 of the amount the Member would be entitled to under the Plan
that was earned by such Member and vested on or before December 31, 2004 and not
materially modified after October 3, 2004, payable on the earliest possible date
allowed under the Plan for Termination of Employment, taking into account the
benefit formula under the Plan, the Participant’s Service, the Participant’s
Final Average Compensation, and the applicable offset amounts, all determined as
though the Member had a Termination of Employment on December 31, 2004.
 
 
2.18 The term “Member” shall mean any employee who is part of a select group of
management or highly compensated personnel, who is designated as a Member by the
Committee as provided in Article III. A Member shall also mean a retired or
terminated Member or a Member’s Surviving Spouse who is receiving, or entitled
to receive, payments under the terms of this Plan.  The remaining Members of the
Plan as of November 1, 2010 are listed in Appendix I.
 
 
2.19 The term “Non-Grandfathered Benefits” shall mean any benefits accrued under
this Plan as described in Section 4.2.
 
 
2.20 The term “Normal Retirement” shall mean Termination of Employment on or
after the Member’s attainment of age sixty-two (62) for a reason other than
death or Total and Permanent Disability qualifying as a disability under Section
409A.
 
 
2.21 The term “Normal Retirement Benefit” shall mean the benefit calculated
under Article IV herein which is payable to a Member who has a Normal
Retirement.
 
 
2.22 The term “Plan” shall mean the USEC Inc. 1999 Supplemental Executive
Retirement Plan and any amendments thereto.
 
 
2.23 The term “Plan Benefit” shall mean a benefit due a Member under the terms
of this Plan.
 
 
2.24 The term “Post-Retirement Death Benefit” shall mean (i) with respect to any
Member other than a Government Pension Member, a benefit calculated under the
Qualified Plan, and paid, with respect to Grandfathered Benefits, in the same
form and at the same time as the post-retirement death benefit, if any, is paid
under the Qualified Plan, and paid, with respect to Non-Grandfathered Benefits,
on the Benefit Commencement Date in a lump sum, and (ii) with respect to any
Government Pension Member, a benefit calculated under the Qualified Plan, and
paid, with respect to Grandfathered Benefits, in the same form and at the same
time as a post-retirement death benefit would have been paid under the Qualified
Plan had the Government Pension Member’s CSRS/FERS Benefit attributable to his
service with the Company been accrued under the Qualified Plan, and paid, with
respect to Non-Grandfathered Benefits, on the Benefit Commencement Date in a
lump sum.
 
 
2.25 The term “Pre-Retirement Death Benefit” shall mean the Actuarial
Equivalent, as of the Benefit Commencement Date, of the survivor benefit payable
to the Member’s Surviving Spouse under a Qualified Joint and Survivor Annuity
based on the Member’s Plan Benefit calculated as though the Member had a
Termination of Employment on the date of his death, and, with respect to
Grandfathered Benefits, paid in the same form and at the same time as the
pre-retirement death benefit, if any, is or would be paid under the Qualified
Plan, and with respect to Non-Grandfathered Benefits, paid at the time provided
in Section 4.3 in a lump sum.
 
 
2.26 The term “Primary Social Security Benefit” shall mean the Actuarial
Equivalent, as of the Benefit Commencement Date, of the Member’s primary benefit
under the Social Security Act, as amended, determined on the date as of which
any offsets to benefits under this Plan are calculated, and payable, with
respect to Grandfathered Benefits, commencing at the later of age sixty-two (62)
or the Benefit Commencement Date, and with regard to Non-Grandfathered Benefits,
commencing on the date the Member attains age sixty-two (62).
 
 
2.27 The term “Qualified Joint and Survivor Annuity” shall mean, in the case of
a married Member, an annuity for the life of the Member with a survivor annuity
for the life of the Member’s spouse which survivor annuity is fifty percent
(50%) of the amount of the annuity payable during the joint lives of the Member
and the Member’s spouse.
 
 
2.28 The term “Qualified Plan” shall mean the Employees’ Retirement Plan of USEC
Inc., as amended from time to time.
 
 
2.29 The term “Restoration Plan” shall mean the USEC Inc. Pension Restoration
Plan, as amended from time to time.
 
 
2.30 The term “Section 409A” shall mean Section 409A of the Internal Revenue
Code of 1986, together with any and all regulations, rulings and other
applicable guidance issued thereunder.
 
 
2.31 The term “Section 409A Penalties” shall have the meaning set forth in
Section 4.7 of this Plan.
 
 
2.32 The term “Service” shall mean the period of full time employment of a
Member with the Company.  For this purpose, all periods of employment with the
Company (both before and after the adoption of this Plan, and before and after
the employee becomes a Member in this Plan), shall be included as Service.
 
 
2.33 The term “Specified Employee” shall mean any person described in Section
409A(a)(2)(B)(i) of the Code and Treasury Regulation Section 1.409A-1(i) as
determined from time to time by the Committee in its discretion.
 
 
2.34 The term “Surviving Spouse” shall mean the spouse to whom the Member was
married at the time of the Member’s death.
 
 
2.35 The term “Termination Date” shall mean the first day of the month next
following the Member’s Termination of Employment.
 
 
2.36 The term “Termination of Employment” shall mean the termination of a
Member’s Service for any reason, including voluntary or involuntary separation,
disability,  or death, except for a termination for “Cause” as defined in any
employment agreement applicable to the Member.  Notwithstanding the foregoing,
with regard to Non-Grandfathered Benefits, the term “Termination of Employment”
shall mean and be interpreted in a manner consistent with the definition of
“separation from service” within the meaning of Section 409A(a)(2)(A)(i) of the
Code and Treasury Regulation Section 1.409A-1(h), except with regard to a
termination for Cause as defined in any employment agreement applicable to the
Member.  The Committee retains the right and discretion to specify, and may
specify, whether a Termination of Employment occurs for individuals providing
services to the Company immediately prior to an asset purchase transaction in
which the Company or an affiliate is the seller who provide services to a buyer
after and in connection with such asset purchase transaction; provided, such
specification is made in accordance with the requirements of Treasury Regulation
Section 1.409A-1(h)(4).
 
 
2.37 The term “Total and Permanent Disability” shall mean the total incapacity
of a Member due to bodily injury or physical or mental disease to such an extent
as to render it impossible for him to perform his customary or other comparable
duties with the Company as determined by the Committee on the basis of competent
medical advice and such other evidence as the Committee may deem sufficient in
accordance with uniform principles consistently applied.
 
 
Article III
 
 
DESIGNATION OF MEMBERS
 
 
3.1 Designation of Members.  No new Members shall be designated after
December 31, 2005.
 
 
3.2 Continued Employment. The payment of benefits to each Member under this Plan
is conditioned upon the continuous Service of such Member by the Company
(including periods of disability and authorized leaves of absence) from the date
of the Member’s participation in this Plan until the Member’s Normal Retirement,
Early Retirement, Total and Permanent Disability, or death, or Termination of
Employment (other than a termination for “Cause” as defined in any employment
agreement applicable to the Member), whichever occurs first.
 
 
Article IV
 
 
PLAN BENEFIT
 
 
4.1 Payment of Benefits. Except as otherwise specifically provided herein, the
Plan Benefit payable under the terms of this Article IV shall be paid:
 
 
(a)  
with respect to any Member other than a Government Pension Member (i) with
regard to Grandfathered Benefits, at the same time and in the same form as the
Member’s benefit is paid under the Qualified Plan, and (ii) with regard to
Non-Grandfathered Benefits, on the Benefit Commencement Date in a lump sum, and

 
 
(b)  
with respect to any Government Pension Member, (i) with regard to Grandfathered
Benefits, at the time and in the form elected by the Government Pension Member
in a manner established by the Committee, provided that the Government Pension
Member then could have elected a benefit at such time and in such form under the
Qualified Plan had he participated in the Qualified Plan, or (ii) with regard to
Non-Grandfathered Benefits, on the Benefit Commencement Date in a lump sum.

 
 
4.2 Non-Grandfathered Normal or Early Retirement Benefit. A Member who is
employed after December 31, 2004 shall be eligible for a Non-Grandfathered
Normal Retirement Benefit or a Non-Grandfathered Early Retirement Benefit in
addition to his Grandfathered Benefit.  The Non-Grandfathered Normal Retirement
Benefit is the Actuarial Equivalent of the monthly benefit for life, commencing
on the Member’s Benefit Commencement Date, equal to one-twelfth (1/12) of the
Benefit Objective reduced (but not below zero) by the following amounts:
 
 
(a)  
One hundred percent (100%) of the Member’s monthly Primary Social Security
Benefit;

 
 
(b)  
One hundred percent (100%) of (i) in the case of a Member other than a
Government Pension Member, the Actuarial Equivalent of the Member’s monthly
benefit under the Qualified Plan, or (ii) in the case of a Government Pension
Member, the Actuarial Equivalent of the Government Pension Member’s CSRS/FERS
Benefit attributable to his service with the Company, in the case of either
clause (i) or (ii), assuming commencement as of his Benefit Commencement Date,
and

 
 
(c)  
The lump sum Actuarial Equivalent of 100% of the Member’s benefit under the
Restoration Plan, and

 
 
(d)  
The Actuarial Equivalent of the Member’s Grandfathered Benefit.

 
 
A Member who has an Early Retirement shall receive a Non-Grandfathered Early
Retirement Benefit commencing on the Benefit Commencement Date that is the
Actuarial Equivalent of a monthly benefit for life equal to one-twelfth (1/12)
of the Benefit Objective, reduced by 3% for each year that the Benefit
Commencement Date precedes the Member’s attainment of age 62, reduced by the
offsets described above, except that the offset for Restoration Plan benefit
shall be based on the Actuarial Equivalent of the Member’s benefit under the
Restoration Plan beginning at age sixty-two (62).
 
 
Notwithstanding any other provision of this Section 4.2, in the event that a
Plan Benefit is payable to a Member in a form other than a monthly straight life
annuity, the Plan Benefit shall be equal to the Actuarial Equivalent of the
Normal Retirement Benefit or Early Retirement Benefit under this Section 4.2,
determined under the relevant Actuarial Equivalent factors.
 
 
4.3 Time and Form of Pre-Retirement Death Benefit. In the event of the death of
a Member prior to his Benefit Commencement Date, the Member’s Surviving Spouse
(if any) shall be entitled to receive a Pre-Retirement Death Benefit commencing
on the Benefit Commencement Date. With respect to Grandfathered Benefits the
Pre-Retirement Death Benefit shall be paid in the same form as the survivor
benefits under the Qualified Plan.  With respect to Non-Grandfathered Benefits,
the Pre-Retirement Death Benefit shall be paid in a lump sum.
 
 
4.4 Post-Retirement Death Benefit. In the event of the death of a Member after
his Benefit Commencement Date and before the complete payment of his Plan
Benefit, the Member’s Surviving Spouse shall be entitled to receive such
Post-Retirement Death Benefit as may be applicable as described in Section 2.24.
 
 
4.5 Non-Grandfathered Benefits.  A Member who is entitled to Non-Grandfathered
Benefits under the Plan shall receive such benefits on the Benefit Commencement
Date in the form of a single lump sum that, as of the Benefit Commencement Date,
is the Actuarial Equivalent of the amount described in Section 4.2.
 
 
4.6 Specified Employees.  Notwithstanding any other provision of this Plan, in
the event of Non-Grandfathered Benefits to be paid pursuant to this Plan based
upon a Member’s Termination of Employment at a time when the Committee has
determined that such Member is a Specified Employee, such payment shall not be
paid (or commence) before the date which is six (6) months and one day after the
Member’s Termination of Employment.  All payments delayed pursuant to this
Section shall be aggregated into one lump sum payment and shall be paid without
interest as of the first day of the seventh month after such Member’s
Termination of Employment in accordance with the Company’s normal payroll
practices.  Any annuity other than a straight life annuity shall be the
Actuarial Equivalent of a straight life annuity.
 
 
4.7 Application of 409A.  The Company intends for the Plan, as described herein
and as may be subsequently amended from time to time, to be written, construed
and operated in a manner such that no amounts deferred under the Plan become
subject to (i) the gross income inclusion set forth within Code Section
409A(a)(1)(A) or (ii) the interest and additional tax set forth within Code
Section 409A(a)(1)(B) (together, referred to herein as the “Section 409A
Penalties”).  Notwithstanding any other provision of this Plan, acceleration of
payment of accrued benefits or any other action (including amendment or
termination of the Plan) shall be permitted and effective only to the extent
such would not result in amounts deferred under the Plan becoming subject to the
Section 409A Penalties.
 
 
4.8 Cashout of Small Benefits. Notwithstanding the foregoing, if the lump sum
Actuarial Equivalent of any benefits payable (or remaining payable) hereunder,
when aggregated with any limited cashout from any other applicable nonaccount
balance deferred compensation plan of the Company or its affiliates covering the
Participant, is $10,000 or less, the Committee shall direct the immediate
payment of such benefits due a Participant, spouse, or beneficiary under this
Plan in the form of such lump sum amount.  The payment of the lump sum shall be
in full discharge of the Corporation’s obligations under this Plan to the
Participant, his spouse, or beneficiaries.
 
 
4.9 Acceleration of Payments for Tax Obligations.  The time or schedule of any
payment under this Plan may be accelerated with respect to any Member at any
time to the extent necessary for the payment of any state, local, federal or
foreign taxes imposed or required to be withheld in respect of any accrued
benefit under the Plan.  Any payment made pursuant to this Section shall not
exceed in amount the minimum statutory tax withholding or income inclusion
obligation and with regard to Non-Grandfathered Benefits shall be made in
accordance with Treasury Regulation Sections 1.409A-3(j)(4)(vi) and (vii).
 
 
Article V
 
 
PLAN ADMINISTRATION
 
 
5.1 The Committee shall administer this Plan and keep records of individual
Member benefits.
 
 
5.2 The Committee shall have the authority to interpret this Plan, to adopt and
review rules relating to this Plan, and to make any other determinations for the
administration of this Plan.
 
 
5.3 Subject to the terms of this Plan, the Committee shall have exclusive
jurisdiction (i) to interpret and construe the terms of the Plan, determine the
eligibility for, and with regard to Grandfathered Benefits, the form and method
of, any benefit payments, (ii) with regard to any Grandfathered Benefits, to
establish the timing of benefit distributions, and (iii) to settle claims
according to the provisions in Article VI.
 
 
5.4 The Committee may employ such counsel, accountants, actuaries, and other
agents as it shall deem advisable. The Company shall pay the compensation of
such counsel, accountants, actuaries, and other agents and any other expenses
incurred by the Committee in the administration of this Plan.
 
 
Article VI
 
 
CLAIMS PROCEDURE
 
 
6.1 The Chief Human Resources Officer of the Company shall administer the claims
procedure under this Plan.
 
 
(a)  
The business address and telephone number of the Chief Human Resources Officer
of the Company is:

 
 
Senior Vice President, Human Resources and Administration
 
 
6903 Rockledge Drive
 
 
Bethesda, Maryland 20817
 
 
(301) 564-3306
 
 
(b)  
The Company shall have the right to change the address and telephone number of
the Chief Human Resources Officer. The Company shall give each Member written
notice of any change of the Chief Human Resources Officer, or any change in the
address and telephone number of the Chief Human Resources Officer.

 
 
6.2 Benefits shall be paid in accordance with the provisions of this Plan. The
Member (hereinafter referred to as the “Claimant”) shall make a written request
for the benefits provided under this Plan. This written claim shall be mailed or
delivered to the Chief Human Resources Officer.
 
 
6.3 If the claim is denied, either wholly or partially, notice of the decision
shall be mailed to the Claimant within a reasonable time period. This time
period shall not exceed ninety (90) days after the receipt of the claim by the
Chief Human Resources Officer.
 
 
6.4 The Chief Human Resources Officer shall provide such written notice to every
Claimant who is denied a claim for benefits under this Plan. The notice shall
set forth the following information:
 
 
(a)  
the specific reasons for the denial;

 
 
(b)  
the specific reference to pertinent Plan provisions on which the denial is
based;

 
 
(c)  
a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 
 
(d)  
appropriate information and explanation of the claims procedure under this Plan
to permit the Claimant to submit his claim for review.

 
 
6.5 The claims procedure under this Plan shall allow the Claimant a reasonable
opportunity to appeal a denied claim and to get a full and fair review of that
decision from the Committee.
 
 
(a)  
The Claimant shall exercise his right of appeal by submitting a written request
for a review of the denied claim to the Chief Human Resources Officer. This
written request for review must be submitted to the Chief Human Resources
Officer within sixty (60) days after receipt by the Claimant of the written
notice of denial.

 
 
(b)  
The Claimant shall have the following rights under this appeal procedure:

 
 
(1)  
to request a review by the Committee upon written application to the Chief Human
Resources Officer;

 
 
(2)  
to review pertinent documents with regard to the employee benefit plan created
under this Plan;

 
 
(3)  
to submit issues and comments in writing;

 
 
(4)  
to request an extension of time to make a written submission of issues and
comments; and

 
 
(5)  
to request that a hearing be held to consider Claimant’s appeal.

 
 
6.6 The decision on the review of the denied claim shall promptly be provided by
the Committee:
 
 
(a)  
within forty-five (45) days after the receipt of the request for review if no
hearing is held; or

 
 
(b)  
within ninety (90) days after the receipt of the request for review, if an
extension of time is necessary in order to hold a hearing.

 
 
(1)  
If an extension of time is necessary in order to hold a hearing, the Committee
shall give the Claimant written notice of the extension of time and of the
hearing. This notice shall be given prior to any extension.

 
 
(2)  
The written notice of extension shall indicate that an extension of time will
occur in order to hold a hearing on Claimant’s appeal. The notice shall also
specify the place, date, and time of that hearing and the Claimant’s opportunity
to participate in the hearing. It may also include any other information the
Committee believes may be important or useful to the Claimant in connection with
the appeal.

 
 
6.7 The decision to hold a hearing to consider the Claimant’s appeal of the
denied claim shall be within the sole discretion of the Committee, whether or
not the Claimant requests such a hearing.
 
 
6.8 The Committee’s decision on review shall be made in writing and provided to
the Claimant within the specified time periods. This written decision on review
shall contain the following information:
 
 
(a)  
the decision(s);

 
 
(b)  
the reasons for the decision(s); and

 
 
(c)  
specific reference to the provisions of this Plan on which the decision(s)
is/are based.

 
 
All of this information shall be written in a manner calculated to be understood
by the Claimant.
 
 
Article VII
 
 
MISCELLANEOUS
 
 
7.1 Nothing contained in this Plan shall be deemed to give any Member the right
to be retained in the service of the Company.
 
 
7.2 Nothing contained in this Plan and no action taken pursuant to the
provisions of this Plan shall create or be construed to create a trust of any
kind or a fiduciary relationship between the Company and the Member, his spouse
or any other person. Any funds which may be invested by the Company to insure
itself against any and all financial losses which the Company may incur under
the provisions of this Plan shall continue for all purposes to be a part of the
general funds of the Company, and no person other than the Company, shall, by
virtue of the provisions of this Plan, have any interest in such funds. To the
extent that any person acquires a right to receive payment from the Company
under this Plan, such right shall be no greater than the right of any general
unsecured creditor of the Company.
 
 
7.3 A retired Member shall not be considered an employee for any purpose under
the law.
 
 
7.4 Except insofar as this provision may be contrary to applicable law, no sale,
transfer, alienation, assignment, pledge, collateralization, or attachment of
any benefits under this Plan shall be valid or recognized by the Committee.
 
 
7.5 The Company reserves the right at any time and from time to time, by action
of its Board of Directors or the Committee, to terminate, modify or amend, in
whole or in part, any or all of the provisions of this Plan, including
specifically the right to make any such amendments effective retroactively;
provided that no such action shall reduce the Plan Benefits of any Member or
Surviving Spouse; and provided further that no such amendment or termination
shall result in any acceleration or delay in the payment of any amount due under
this Plan if it would trigger Section 409A Penalties.  In addition, no amendment
or termination of the Plan shall be effective to the extent that it would cause
the Grandfathered Benefits hereunder to be materially modified within the
meaning of Treasury Regulation Section 1.409A-6(a)(4) or otherwise become
subject to Section 409A.
 
 
7.6 The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Plan in the same manner and to the same extent that the Company
would be required to perform it if no such succession had taken place.
 
 
7.7 This Plan shall be binding upon and inure to the benefit of the Company, its
successors and assigns and each Member and his legal representatives.
 
 
7.8 This Plan shall be governed by the laws of the State of Delaware, except to
the extent pre-empted by federal law. This Plan is solely between the Company
and the Member. The Member shall have recourse against the Company only for
enforcement of this Plan.
 
 
7.9 Any words herein used in the masculine shall be read and construed in the
feminine where they would so apply.  Words in the singular shall be read and
construed as though used in the plural in all cases where they would so apply.
 
 
7.10 The titles to articles and headings of sections of this Plan are for
convenience of reference, and in case of any conflict, the text of this Plan,
rather than such titles and headings, shall control.
 
 
IN WITNESS WHEREOF, the Board of Directors has duly adopted this Plan and caused
it to be executed by the Company effective as of the 1st day of November, 2010.
 
Attest:
 
/s/ Peter B. Saba                                                      
 Secretary
USEC Inc.
 
By:          /s/ W. Lance Wright          
Title:  Senior Vice President, Human Resources & Administration 


 
 

--------------------------------------------------------------------------------

 

 
APPENDIX I
 
 
The key employees of the Company designated by the Committee as Members in the
USEC Inc. 1999 Supplemental Executive Retirement Plan, as described in Section
2.18:
 
James H. Miller
Philip G. Sewell
Henry Z. Shelton, Jr.
 


 
 


 



 
-  -
 
 
 

--------------------------------------------------------------------------------

 
